DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3, 4, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (KR 10-2018-0114703 and see also the machine translation).
Regarding claims 1 and 3, Yun discloses in combination a screen protector (P) and an apparatus, the apparatus including a frame (100) and a wedge (500), the wedge including a surface (upper surface) including a plurality of slopes and for example (regarding claim 3) the upper third portion of the surface having a first slope, the middle third portion of the surface having a second slope, and the lower third portion of the surface having a third slope wherein claims 1 and 3 do not require each of the slopes of the plurality of slopes are different from each other see claim 2 (Figures 1 and 5 and Pages 2-4 of the machine translation).  
As to the limitations in claim 1 of “for applying the screen protector to a display of a mobile electronic device” and “in contact with an edge of the screen protector when the wedge is positioned between the screen protector and the display of the mobile electronic device, the surface including a plurality of slopes, the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device”, a claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Further, apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  Yun teaches all of the structural limitations of the claim as set forth above and is capable of “for applying the screen protector to a display of a mobile electronic device” and “in contact with an edge of the screen protector when the wedge is positioned between the screen protector and the display of the mobile electronic device, the surface including a plurality of slopes, the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device” wherein as the material or articled worked upon by the apparatus is a display of a mobile electronic device and wherein the combination is employed by placing the display of the mobile electronic device on the frame, placing the screen protector above the display of the mobile electronic device, positioning the wedge between an edge of the screen protector and the display of the mobile electronic device and including the surface of the wedge in contact with the edge of the screen protector, and withdrawing the wedge and thereby the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device.
Regarding claim 4, Yun further teaches the wedge is placed on the frame in a groove (130) so that the wedge is combined, i.e. associated, connected, linked, put together, etc. considered coupled wherein the term “coupled” is considered to have the plain meaning of the term, with the frame and configured to slide on the frame considered that the wedge is slidably coupled to the frame.  
Regarding claim 8, Yun teach in combination, a screen protector (P) and an applicator (500), the applicator including a first surface (e.g. upper 1/3 of the upper surface), a second surface (e.g. middle 1/3 of the upper surface), and a third surface (e.g. lower 1/3 of the upper surface) (in a like manner to the applicator 100 of the instant invention includes a surface 130 divided into a first surface 131, a second surface 132, and a third surface 133 see Figure 4).  
As to the limitations in claim 8 of “for applying the screen protector to a display of a mobile electronic device” and “a first surface in contact with an edge of the screen protector when the applicator is in a first position, the first surface being at a first angle to the display, a second surface in contact with the edge of the screen protector when the applicator is in a second position, the second surface being at a second angle to the display, and a third surface in contact with the edge of the screen protector when the applicator is in a third position, the third surface being at a third angle to the display”, the claims are directed to an apparatus/structure wherein limitations directed to the material or article worked upon by the apparatus/structure and/or functional limitations/intended use of the apparatus are treated as set forth above (See including MPEP 2114 and 2115).  Yun teaches all of the structural limitations of the claim as set forth above and is capable of “for applying the screen protector to a display of a mobile electronic device” and “a first surface in contact with an edge of the screen protector when the applicator is in a first position, the first surface being at a first angle to the display, a second surface in contact with the edge of the screen protector when the applicator is in a second position, the second surface being at a second angle to the display, and a third surface in contact with the edge of the screen protector when the applicator is in a third position, the third surface being at a third angle to the display” wherein as the material or articled worked upon by the combination is a display of a mobile electronic device and wherein the combination is employed by placing the screen protector above the display of the mobile electronic device and positioning the applicator between an edge of the screen protector and the display of the mobile electronic device at one of three positions (achieved by withdrawing/retracting the applicator) wherein in a first position the first surface is placed in contact with an edge of the screen protector when the applicator is in the first position, the first surface being at a first angle to the display, in a second (withdrawn) position the second surface is placed in contact with the edge of the screen protector when the applicator is in the second position, the second surface being at a second angle to the display, and in a third (further withdrawn) position the third surface is placed in contact with the edge of the screen protector when the applicator is in the third position, the third surface being at a third angle to the display.  
Regarding claim 9, Yun teaches the applicator further including a frame (100) capable of for positioning the applicator on the mobile electronic device (e.g. the material or articled worked upon by the combination is a mobile electronic device having a size the same as receiving groove 111), the frame including a perimeter portion capable of that goes about at least a portion of a perimeter of the mobile device (Figure 2).  
Regarding claim 10, Yun teaches the applicator first surface including a first surface right side outer portion (considered a first lateral portion) capable of placed in contact with a corresponding right side outer portion (considered a first lateral portion) of the edge of screen protector, and a first surface left side outer portion (considered a second lateral portion) capable of placed in contact with a corresponding left side outer portion (considered a second lateral portion) of the edge of the screen protector.  
Regarding claim 12, Yun teaches the frame includes an alignment tab (120) (for aligning with 400) extending upward from the frame (Figure 2).  
Claims 1, 3, 4, and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian (CN 209794552 and see also the machine translation).
Regarding claims 1 and 3, Qian discloses in combination a screen protector (protective film) and an apparatus, the apparatus including a frame (1) and a wedge (8), the wedge including a surface (upper surface) including a plurality of slopes and for example (regarding claim 3) the upper third portion of the surface having a first slope, the middle third portion of the surface having a second slope, and the lower third portion of the surface having a third slope wherein claims 1 and 3 do not require each of the slopes of the plurality of slopes are different from each other see claim 2 (Figures 1 and 2 and Paragraphs 0004, 0007, 0008, 0012, 0017, 0018, 0024, 0025, 0029, and 0030).  
As to the limitations in claim 1 of “for applying the screen protector to a display of a mobile electronic device” and “in contact with an edge of the screen protector when the wedge is positioned between the screen protector and the display of the mobile electronic device, the surface including a plurality of slopes, the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device”, the claims are directed to an apparatus/structure wherein limitations directed to the material or article worked upon by the apparatus/structure and/or functional limitations/intended use of the apparatus are treated as set forth above (See including MPEP 2114 and 2115).  Qian teaches all of the structural limitations of the claim as set forth above and is capable of “for applying the screen protector to a display of a mobile electronic device” and “in contact with an edge of the screen protector when the wedge is positioned between the screen protector and the display of the mobile electronic device, the surface including a plurality of slopes, the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device” wherein as the material or articled worked upon by the apparatus is a display of a mobile electronic device and wherein the combination is employed by placing the display of the mobile electronic device on the frame, placing the screen protector above the display of the mobile electronic device, positioning the wedge between an edge of the screen protector and the display of the mobile electronic device and including the surface of the wedge in contact with the edge of the screen protector, and withdrawing the wedge and thereby the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device.
Regarding claim 4, Qian further teaches the wedge is placed on the frame in a slot (3) so that the wedge is combined, i.e. associated, connected, linked, put together, etc. considered coupled wherein the term “coupled” is considered to have the plain meaning of the term, with the frame and configured to slide on the frame considered that the wedge is slidably coupled to the frame.  
Regarding claim 6, Qian teaches the frame includes a perimeter portion, the perimeter portion including a liquid absorbent material (Paragraphs 0012 and 0029).
Regarding claim 7, Qian teaches the frame further including an alignment tab (5) extending from the frame (Figure 1 and Paragraph 0030).
Regarding claim 8, Qian teach in combination, a screen protector (protective film) and an applicator (8), the applicator including a first surface (e.g. upper 1/3 of the upper surface), a second surface (e.g. middle 1/3 of the upper surface), and a third surface (e.g. lower 1/3 of the upper surface) (in a like manner to the applicator 100 of the instant invention includes a surface 130 divided into a first surface 131, a second surface 132, and a third surface 133 see Figure 4).  
As to the limitations in claim 8 of “for applying the screen protector to a display of a mobile electronic device” and “a first surface in contact with an edge of the screen protector when the applicator is in a first position, the first surface being at a first angle to the display, a second surface in contact with the edge of the screen protector when the applicator is in a second position, the second surface being at a second angle to the display, and a third surface in contact with the edge of the screen protector when the applicator is in a third position, the third surface being at a third angle to the display”, the claims are directed to an apparatus/structure wherein limitations directed to the material or article worked upon by the apparatus/structure and/or functional limitations/intended use of the apparatus are treated as set forth above (See including MPEP 2114 and 2115).  Qian teaches all of the structural limitations of the claim as set forth above and is capable of “for applying the screen protector to a display of a mobile electronic device” and “a first surface in contact with an edge of the screen protector when the applicator is in a first position, the first surface being at a first angle to the display, a second surface in contact with the edge of the screen protector when the applicator is in a second position, the second surface being at a second angle to the display, and a third surface in contact with the edge of the screen protector when the applicator is in a third position, the third surface being at a third angle to the display” wherein as the material or articled worked upon by the combination is a display of a mobile electronic device and wherein the combination is employed by placing the screen protector above the display of the mobile electronic device and positioning the applicator between an edge of the screen protector and the display of the mobile electronic device at one of three positions (achieved by withdrawing/retracting the applicator) wherein in a first position the first surface is placed in contact with an edge of the screen protector when the applicator is in the first position, the first surface being at a first angle to the display, in a second (withdrawn) position the second surface is placed in contact with the edge of the screen protector when the applicator is in the second position, the second surface being at a second angle to the display, and in a third (further withdrawn) position the third surface is placed in contact with the edge of the screen protector when the applicator is in the third position, the third surface being at a third angle to the display.  
Regarding claim 9, Qian teaches the applicator further including a frame (1) capable of for positioning the applicator on the mobile electronic device (e.g. the material or articled worked upon by the combination is a mobile electronic device having a size to fit in the frame), the frame including a perimeter portion capable of that goes about at least a portion of a perimeter of the mobile device (Figure 1).  
Regarding claim 10, Qian teaches the applicator first surface including a first surface right side outer portion (considered a first lateral portion) capable of placed in contact with a corresponding right side outer portion (considered a first lateral portion) of the edge of screen protector, and a first surface left side outer portion (considered a second lateral portion) capable of placed in contact with a corresponding left side outer portion (considered a second lateral portion) of the edge of the screen protector.  
Regarding claim 11, Qian teaches the frame includes a liquid absorbent material about at least a portion of the perimeter of the mobile device.
Regarding claim 12, Qian teaches the frame includes an alignment tab (5) extending upward from the frame.
  
Claims 1-4, 8-10, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (U.S. Patent Application Publication 2012/0211168).
Regarding claims 1 and 3, Patel discloses in combination a screen protector (1050) and an apparatus, the apparatus including a frame (1000) and a wedge (1080), the wedge including a surface (1085) including a plurality of slopes and for example (regarding claim 3) the upper third portion of the surface having a first slope, the middle third portion of the surface having a second slope, and the lower third portion of the surface having a third slope wherein claims 1 and 3 do not require each of the slopes of the plurality of slopes are different from each other see claim 2 (Figures 10A-10J and Paragraphs 0122-0127).  Alternatively and regarding claims 1 and 2, Patel discloses in combination a screen protector (1050) and an apparatus, the apparatus including a frame (1000) and a wedge (1080), the wedge including a surface (1085) including a plurality of slopes and for example (regarding claim 2) the flat portion of the surface (1085) having a first slope (as shown in Figure 10C) and the lower, arcuate end portion of the surface (as shown in Figure 10C) having at least a second slope (i.e. one or more slopes at the arcuate portion) wherein each of the slopes of the plurality of slopes are different from each other.
As to the limitations in claim 1 of “for applying the screen protector to a display of a mobile electronic device” and “in contact with an edge of the screen protector when the wedge is positioned between the screen protector and the display of the mobile electronic device, the surface including a plurality of slopes, the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device”, the claims are directed to an apparatus/structure wherein limitations directed to the material or article worked upon by the apparatus/structure and/or functional limitations/intended use of the apparatus are treated as set forth above (See including MPEP 2114 and 2115).  Patel teaches all of the structural limitations of the claim as set forth above and is capable of “for applying the screen protector to a display of a mobile electronic device” and “in contact with an edge of the screen protector when the wedge is positioned between the screen protector and the display of the mobile electronic device, the surface including a plurality of slopes, the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device” wherein as the material or articled worked upon by the apparatus is a display of a mobile electronic device and wherein the combination is employed by placing the display of the mobile electronic device on the frame, placing the screen protector above the display of the mobile electronic device, positioning the wedge between an edge of the screen protector and the display of the mobile electronic device and including the surface (1085) of the wedge in contact with the edge of the screen protector, and withdrawing the wedge and thereby the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device (e.g. withdrawing the wedge to the right when positioned as shown in Figure 10C between the screen protector and the display of the mobile electronic device includes the edge of the screen protector successively contacting each of the upper third portion of the surface, the middle third portion of the surface, and the lower third portion of the surface and including contacting the lower, arcuate end portion before being completely lowered).
Regarding claim 4, Patel teaches the wedge (1080) is configured to fit within a distance between guiding rails (1002) (Paragraph 0122), and the wedge is necessarily capable of sliding on the frame so that the wedge is thus slidably coupled (i.e. associated, connected, linked, put together, etc. considered coupled wherein the term “coupled” is considered to have the plain meaning of the term) to a surface of the frame (by being confined between the rails).  
Regarding claim 8, Patel teaches in combination, a screen protector (1050) and an applicator (1080), the applicator including a first surface (considered 1085), a second surface (considered 1090), and a third surface (considered 1093).  
As to the limitations in claim 8 of “for applying the screen protector to a display of a mobile electronic device” and “a first surface in contact with an edge of the screen protector when the applicator is in a first position, the first surface being at a first angle to the display, a second surface in contact with the edge of the screen protector when the applicator is in a second position, the second surface being at a second angle to the display, and a third surface in contact with the edge of the screen protector when the applicator is in a third position, the third surface being at a third angle to the display”, the claims are directed to an apparatus/structure wherein limitations directed to the material or article worked upon by the apparatus/structure and/or functional limitations/intended use of the apparatus are treated as set forth above (See including MPEP 2114 and 2115).  Patel teaches all of the structural limitations of the claim as set forth above.  The combination taught by Patel is capable of “for applying the screen protector to a display of a mobile electronic device” and “a first surface in contact with an edge of the screen protector when the applicator is in a first position, the first surface being at a first angle to the display, a second surface in contact with the edge of the screen protector when the applicator is in a second position, the second surface being at a second angle to the display, and a third surface in contact with the edge of the screen protector when the applicator is in a third position, the third surface being at a third angle to the display” wherein as the material or articled worked upon by the combination is a display of a mobile electronic device and wherein the combination is employed by placing the screen protector above the display of the mobile electronic device and positioning the applicator (1080) between an edge of the screen protector and the display of the mobile electronic device at one of three positions (achieved by reorienting the wedge shown in Figure 10C) wherein in a first position the first surface (1085) is placed in contact with an edge of the screen protector when the applicator is in the first position, the first surface being at a first angle to the display, in a second position the second surface (1090) is placed in contact with the edge of the screen protector when the applicator is in the second position, the second surface being at a second angle to the display, and in a third position the third surface (1093) is placed in contact with the edge of the screen protector when the applicator is in the third position, the third surface being at a third angle to the display. 
Regarding claim 9, Patel teaches the applicator further including a frame (1000) capable of for positioning the applicator on the mobile electronic device (e.g. the material or articled worked upon by the combination is a mobile electronic device having a size the same as cavity 925), the frame including a perimeter portion (905) capable of that goes about at least a portion of a perimeter of the mobile device (Figures 9A and 10A).  
Regarding claim 10, Patel teaches the applicator (1080) first surface including a first surface right side outer portion (considered a first lateral portion) capable of placed in contact with a corresponding right side outer portion (considered a first lateral portion) of the screen protector, and a first surface left side outer portion (considered a second lateral portion) capable of placed in contact with a corresponding left side outer portion (considered a second lateral portion) of the screen protector.  
Regarding claim 12, Patel teaches the frame includes rails (1002 or 915/920) (one of which considered an alignment tab such as for the applicator) extending upward from the frame.  
Regarding claims 13-15, Patel teaches in combination, a screen protector (1050) and an applicator, the applicator including a wedge shaped wedge (1080) and a frame (1000), the wedge shaped wedge including a bearing surface (1090) capable of for sliding on the frame (contacts the top surface of the frame see paragraphs 0122, 0127, and 0128) and a bearing surface (1085 as shown in Figure 10C), the bearing surface including a first section (e.g. upper 1/4 of 1085) having a first profile including an arcuate end, a second section (e.g. next 1/4 of 1085) having a second profile without an arcuate end, the first profile being different than the second profile, and (regarding claims 14 and 15) wherein the bearing surface includes a third section (e.g. lower 1/2 of 1085), the third section terminating in an arcuate end (as depicted in Figure 10C) and wherein the third section is longer than the first section.  
As to the limitations in claim 13 of “for use in applying the screen protector to the display of a mobile electronic device”, “a screen protector bearing surface”, and “the screen protector bearing surface being in contact with an edge of the screen protector when the wedge shaped wedge is positioned between the display and the screen protector” and claim 17, the claims are directed to an apparatus wherein limitations directed to the material or article worked upon by the apparatus and/or functional limitations/intended use of the apparatus are treated as set forth above (See including MPEP 2114 and 2115).  Patel teaches all of the structural limitations of the claims as set forth above.  The combination taught by Patel is capable of “for use in applying the screen protector to the display of a mobile electronic device”, “a screen protector bearing surface”, and “the screen protector bearing surface being in contact with an edge of the screen protector when the wedge shaped wedge is positioned between the display and the screen protector” and claim 17 wherein as the material or articled worked upon by the combination is a display of a mobile electronic device and wherein the combination is employed by placing the display of the mobile electronic device on the frame, placing the screen protector above the display of the mobile electronic device, and positioning the wedge (1080) between an edge of the screen protector and the frame so that the surface of the wedge (1085) is a screen protector bearing surface in contact with an edge of the screen protector wherein the first section of the screen protector bearing surface (e.g. upper 1/4 of 1085) is in contact with the screen protector when the wedge shaped wedge is in a first position relative to the frame (i.e. a position where at least part of upper 1/4 of 1085 is between an edge of the screen protector and the display of the mobile electronic device), and the second section of the screen protector bearing surface (e.g. next 1/4 of 1085) is in contact with the screen protector when the wedge shaped wedge is in a second position relative to the frame (i.e. a position wherein the upper 1/4 of 1085 is not between the screen protector and the mobile electronic device such as by removing/withdrawing the upper 1/4 of 1085 from between the screen protector and the mobile electronic device).
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 8-10, 12, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. Patent 10,091,341) in view of Sokolov et al. (U.S. Patent Application Publication 2009/0197053) and optionally further Yun and/or Qian.
Regarding claim 1, Cha discloses in combination, a screen protector (P) and an apparatus, the apparatus including a frame (100, 200) and a lifting supporter (300) (Figures 3-6 and Column 3, lines 28-39 and Column 4, lines 39-46 and Column 5, lines 22-31).
As to the limitation in claim 1 of “the wedge including a surface in contact with an edge of the screen protector” and claim 3, Cha does not expressly teach the lifting supporter including a surface in contact with an edge of the screen protector.  Cha does not expressly describe the edge of the lifting supporter.  It is well understood in bonding substrates using a support member (605), i.e. analogous to the lifting supporter, the edge of the support member (following the planar/flat upper surface) is beveled (606) to gradually lower one substrate (622) onto the other (621) as taught by Sokolov (Paragraphs 0068 and 0091) and optionally further in view of Yun and/or Qian (each described above in full detail) to further prevent the occurrence of bubbles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the edge of the lifting supporter taught by Cha is beveled to gradually lower the screen protector as would have been well understood by one of ordinary skill in the art as evidenced by Sokolov and including optionally further as evidenced by Yun and/or Qian to prevent the occurrence of bubbles.  Thus, the lifting supporter having a beveled edge taught by Chas as modified by Sokolov and optionally further Yun and/or Qian is a wedge shaped wedge, the wedge including an upper planar/flat followed by beveled surface including a plurality of slopes and for example (regarding claim 3) the upper third portion of the beveled surface having a first slope, the middle third portion of the beveled surface having a second slope, and the lower third portion of the beveled surface having a third slope wherein claims 1 and 3 do not require each of the slopes of the plurality of slopes are different from each other see claim 2.
As to the limitations in claim 1 of “for applying the screen protector to a display of a mobile electronic device” and “the wedge including a surface in contact with an edge of the screen protector when the wedge is positioned between the screen protector and the display of the mobile electronic device, the surface including a plurality of slopes, the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device”, the claims are directed to an apparatus/structure wherein limitations directed to the material or article worked upon by the apparatus/structure and/or functional limitations/intended use of the apparatus are treated as set forth above (See including MPEP 2114 and 2115).  Cha as modified by Sokolov and optionally further Yun and/or Qian teaches all of the structural limitations of the claim as set forth above and is capable of “for applying the screen protector to a display of a mobile electronic device” and “in contact with an edge of the screen protector when the wedge is positioned between the screen protector and the display of the mobile electronic device, the surface including a plurality of slopes, the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device” wherein as the material or articled worked upon by the apparatus is a display of a mobile electronic device and wherein the combination is employed by placing the display of the mobile electronic device on the frame, placing the screen protector over the display of the mobile electronic device, positioning the wedge between an edge of the screen protector and the display of the mobile electronic device and including the beveled surface of the wedge in contact with the edge of the screen protector, and withdrawing the wedge and thereby the edge of the screen protector successively contacting each of the plurality of slopes as the wedge is withdrawn and the screen protector is lowered onto the display of the mobile electronic device.
Regarding claim 4, Cha teaches the wedge is slidably coupled (by coupler 130) to the frame (Figures 3-6).  
Regarding claim 8, Cha as modified by Sokolov and optionally further Yun and/or Qian above teach in combination, a screen protector (P) and an applicator (300), the applicator including a first surface (e.g. upper 1/3 of the beveled surface), a second surface (e.g. middle 1/3 of the beveled surface), and a third surface (e.g. lower 1/3 of the beveled surface) (in a like manner to the applicator 100 of the instant invention includes a surface 130 divided into a first surface 131, a second surface 132, and a third surface 133 see Figure 4).  
As to the limitations in claim 8 of “for applying the screen protector to a display of a mobile electronic device” and “a first surface in contact with an edge of the screen protector when the applicator is in a first position, the first surface being at a first angle to the display, a second surface in contact with the edge of the screen protector when the applicator is in a second position, the second surface being at a second angle to the display, and a third surface in contact with the edge of the screen protector when the applicator is in a third position, the third surface being at a third angle to the display”, the claims are directed to an apparatus/structure wherein limitations directed to the material or article worked upon by the apparatus/structure and/or functional limitations/intended use of the apparatus are treated as set forth above (See including MPEP 2114 and 2115).  Cha as modified by Sokolov and optionally further Yun and/or Qian teaches all of the structural limitations of the claim as set forth above and is capable of “for applying the screen protector to a display of a mobile electronic device” and “a first surface in contact with an edge of the screen protector when the applicator is in a first position, the first surface being at a first angle to the display, a second surface in contact with the edge of the screen protector when the applicator is in a second position, the second surface being at a second angle to the display, and a third surface in contact with the edge of the screen protector when the applicator is in a third position, the third surface being at a third angle to the display” wherein as the material or articled worked upon by the combination is a display of a mobile electronic device and wherein the combination is employed by placing the screen protector above the display of the mobile electronic device and positioning the applicator between an edge of the screen protector and the display of the mobile electronic device at one of three positions (achieved by withdrawing/retracting the applicator) wherein in a first position the first surface is placed in contact with an edge of the screen protector when the applicator is in the first position, the first surface being at a first angle to the display, in a second (withdrawn) position the second surface is placed in contact with the edge of the screen protector when the applicator is in the second position, the second surface being at a second angle to the display, and in a third (further withdrawn) position the third surface is placed in contact with the edge of the screen protector when the applicator is in the third position, the third surface being at a third angle to the display.  
Regarding claim 9, Cha teaches the applicator further including a frame (100, 200) capable of for positioning the applicator on the mobile electronic device (e.g. the material or articled worked upon by the combination is a mobile electronic device having a size the same as receiving groove 111), the frame including a perimeter portion capable of that goes about at least a portion of a perimeter of the mobile device (Figure 4).  
Regarding claim 10, Cha teaches the applicator first surface including a first surface right side outer portion (considered a first lateral portion) capable of placed in contact with a corresponding right side outer portion (considered a first lateral portion) of the edge of screen protector, and a first surface left side outer portion (considered a second lateral portion) capable of placed in contact with a corresponding left side outer portion (considered a second lateral portion) of the edge of the screen protector.  
Regarding claim 12, Cha teaches the frame includes an alignment tab (113) (for aligning with 211) extending upward from the frame (Figures 1 and 3).  
Regarding claims 13 and 17, Cha as modified by Sokolov and optionally further Yun and/or Qian above teach in combination, a screen protector (P) and an applicator (300), the applicator including a wedge shaped wedge and a frame (100, 200), the wedge including a bearing (lower) surface capable of for sliding on the frame and a screen protector bearing (upper) surface, the screen protector bearing surface including a first section (e.g. first 1/3 of the upper planar/flat surface of the applicator and upper 1/2 of the beveled surface see Figure 6A of Sokolov) having a first profile (planar/flat and beveled), a second section (e.g. lower 1/2 of the beveled surface) having a second profile (beveled), the first profile being different than the second profile.
As to the limitations in claim 13 of “for use in applying the screen protector to the display of a mobile electronic device”, “a screen protector bearing surface”, and “the screen protector bearing surface being in contact with an edge of the screen protector when the wedge shaped wedge is positioned between the display and the screen protector” and claim 17, the claims are directed to an apparatus/structure wherein limitations directed to the material or article worked upon by the apparatus/structure and/or functional limitations/intended use of the apparatus are treated as set forth above (See including MPEP 2114 and 2115).  Cha as modified by Sokolov and optionally further Yun and/or Qian teach all of the structural limitations of the claims as set forth above and is capable of “for use in applying the screen protector to the display of a mobile electronic device”, “a screen protector bearing surface”, and “the screen protector bearing surface being in contact with an edge of the screen protector when the wedge shaped wedge is positioned between the display and the screen protector” and claim 17 wherein as the material or articled worked upon by the combination is a display of a mobile electronic device and wherein the combination is employed by placing the display of the mobile electronic device on the frame, placing the screen protector above the display of the mobile electronic device, and positioning the wedge between an edge of the screen protector and the frame so that the upper surface of the wedge is a screen protector bearing surface in contact with an edge of the screen protector wherein the first section of the screen protector bearing surface is in contact with the screen protector when the wedge shaped wedge is in a first position relative to the frame (i.e. a position where at least part of upper 1/2 of the beveled surface is between an edge of the screen protector and the display of the mobile electronic device), and the second section of the screen protector bearing surface is in contact with the screen protector when the wedge shaped wedge is in a second position relative to the frame (i.e. a position wherein the upper 1/2 of the beveled surface is not between the screen protector and the mobile electronic device such as by removing/withdrawing the upper 1/2 of the beveled edge from between the screen protector and the mobile electronic device).
Regarding claims 14 and 15, Cha as modified by Sokolov and optionally further Yun and/or Qian teach the screen protector bearing (upper) surface includes a third section (2/3 of the planar/flat upper surface of the applicator see Figure 3 of Cha), the third section terminating in an accurate end (330) and wherein the third section is longer than the first section.
Regarding claim 18, the wedge shaped wedge (when placed on the frame in the coupler 130 to combine with the frame) taught by Cha as modified by Sokolov and optionally further Yun and/or Qian includes a first lateral arm (right 320) coupled to a first lateral portion (portion below the right arm 320 and/or portion below right 131 and/or right half of 110/210) of the frame, and a second lateral arm (left 320) coupled to a second lateral portion (portion below left arm 320 and/or portion below left 131 and/or left half of 110/210) of the frame (Figures 1 and 3).  
Regarding claims 19 and 20, Cha teaches a first alignment tab (right 113) extending upward from the first lateral portion of the frame, and a second alignment tab (left 113) extending upward from the second lateral portion of the frame wherein the first alignment tab is circular (see Figure 3) and thus includes an inner facing surface (considered a half of the circle facing the receiving groove 111), the inner facing surface sloping inwards toward the receiving groove.

Claims 2, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel.  
Patel is described above in full detail including the surface (1085) having arcuate ends as shown in Figure 10C (wherein 1080 is depicted as a single folded sheet).  In the event it is somehow considered the ends are not necessarily arcuate so that claims 2, 13-15, and 17 are not necessarily anticipated as set forth above the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the surface (1085) as taught by Patel has arcuate ends as is not only shown in Figure 10C but Patel teaches “The wedge 1080 may be substantially triangular in shape, although minor variations are allowed provided that the functionality of the wedge 1080 remains as described with respect to FIGS. 10E-10I.” (Paragraph 0123 and see further MPEP 2144.04 and “IV. CHANGES IN SIZE, SHAPE OR SEQUENCE OF ADDING INGREDIENTS”).
Claims 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Qian.  Additionally, claims 6, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Qian.  Additionally, claim 6, 7, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cha and Sokolov and optionally further Yun and/or Qian as applied to claims 1, 3, 4, 8-10, 12-15, and 17-20 above, and further in view of Qian.
Yun, Qian, Patel, Cha and Sokolov are each described above in full detail.  Yun teaches the frame includes a perimeter portion along a cavity/receiving groove (111) (Figure 2) without expressly teaching the perimeter portion including a liquid absorbent material.  Patel teaches the frame includes a perimeter portion along a cavity (925) (Figure 9A and Paragraph 0113) without expressly teaching the perimeter portion including a liquid absorbent material.  Cha teaches the frame includes a perimeter portion along a cavity/receiving groove (111) (Figure 1) without expressly teaching the perimeter portion including a liquid absorbent material.  None of Yun, Patel or Cha teach away from the perimeter portion including a liquid absorbent material.  It is known the perimeter portion along which the mobile electronic device is placed includes a liquid absorbent material for overflow glue as taught by Qian (Paragraphs 0012 and 0054).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the perimeter portion taught by Yun or Patel or Cha as modified by Sokolov and optionally further Yun and/or Qian includes a liquid absorbent material (i.e. the frame includes a liquid absorbent material about at least a portion of the perimeter of the mobile device and the frame includes a perimeter portion having a liquid absorbent) for overflow glue as taught by Qian.
Regarding claim 7, Yun teaches the frame includes an alignment tab (120) (for aligning with 400) extending upward from the frame (Figure 2).    Patel teaches the frame further including rails (1002 or 915/920) (one of which considered an alignment tab such as for the wedge) extending from the frame.  Cha teaches the frame includes an alignment tab (113) extending from the frame.

Response to Arguments
Applicant’s arguments filed 8/22/22 have been fully considered.
In view of the amendments filed 8/22/22 the previous rejections as were set forth in the Office action mailed 12/22/21 are withdrawn.  The claims as amended are fully addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746